FAUX, District Judge.
State Tax Commission of Utah appeals from the Order of Appraisement made and entered in the Eugene Crandall Estate, probated in the Fourth District Court for Utah County. Objection is made to the part of said order which determines “ * * * that the true appraisement value for inheritance tax purposes of the 1/3 interest in said land and water right which is an asset of the above entitled estate, is the sum of $36,800.00 as of the date of the decedent’s death.”
By reason of Section 59-12-20, U. C.A.1953, the hearing in the district court which produced the order to which objection is taken is “deemed an action in equity.” Accordingly, it is the prerogative of this court to review the evidence upon which the said order was based. Nevertheless, it is our declared policy to indulge considerable latitude to the determination made by the trial court, and not to disturb his judgment unless the evidence clearly preponderates against it.1
There was testimony presented to the trial court which supports the determination of true appraisement value in the sum of $36,800. There was also testimony which it seems would have justified the trial court in setting the true appraisement value at a substantially higher figure. Having reviewed that evidence in light of the rule in the Peterson case, supra, our conclusion is that we cannot say that the said evidence clearly preponderates against the decision and order of the trial court. Accordingly, we must not disturb it.
CROCKETT, C. J., and WADE, HEN-RIOD, and McDONOUGH, JJ., concur.
WORTHEN, J., deceased.